                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                        BRYAN DAMON PATTERSON,
                                   6                                                    Case No. 17-cv-06914-RS (PR)
                                                      Plaintiff,
                                   7
                                                v.                                      ORDER REOPENING ACTION;
                                   8
                                        THOMAS ZEWERT, et al.,                          ORDER DIRECTING DEFENDANTS
                                   9                                                    TO REFILE DISPOSITIVE MOTION
                                                      Defendants.
                                  10

                                  11

                                  12          This federal civil rights action was dismissed on grounds that plaintiff could not
Northern District of California
 United States District Court




                                  13   proceed as a pauper because he had at least three “strikes” within the meaning of 28 U.S.C.
                                  14   § 1915(g). (Dkt. No. 59.) The Ninth Circuit disagreed with the Court’s decision and
                                  15   remanded the action. (Dkt. No. 63.) Accordingly, this action is REOPENED. The Clerk
                                  16   shall modify the docket to reflect this. Plaintiff shall continue to proceed as a pauper in
                                  17   this action.
                                  18          The Court directs defendants to refile their motion for summary judgment, with
                                  19   whatever revisions are appropriate, on or before February 3, 2020. (Dkt. No. 50.)
                                  20   Plaintiff’s opposition to the dispositive motion shall be filed within 45 days after the motion
                                  21   is filed. Defendants’ reply shall be filed within 15 days after the opposition has been filed.
                                  22

                                  23          IT IS SO ORDERED.
                                  24                         31_, 2019
                                              Dated: October __
                                                                                         _________________________
                                  25
                                                                                            RICHARD SEEBORG
                                  26                                                      United States District Judge
                                  27

                                  28
